DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method comprising the steps for designing a robotic system: providing an Inventory with a plurality of Hardware Module Descriptions; providing a set of performance requirements for the robotic system; automatically determining, based on their physical characteristics, a set of Hardware Modules and their physical configuration in the robotic system such that the robotic system satisfies the performance requirements.
	The limitation of providing an Inventory with a plurality of Hardware Module Descriptions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “robotic system” language, “providing an Inventory with a plurality of Hardware Module Descriptions” in the context of this claim encompasses the user reading an inventory list with module descriptions.
The limitation of providing a set of performance requirements for the robotic system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “robotic system” language, “providing a set of performance requirements for the robotic system” in the context of this claim encompasses the user manually inputting requirements into a computer.
The limitation of automatically determining, based on their physical characteristics, a set of Hardware Modules and their physical configuration in the robotic system such that the robotic system satisfies the performance requirements, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” and “robotic system” language, “determining, based on their physical characteristics, a set of Hardware Modules and their physical configuration in the robotic system such that the robotic system satisfies the performance requirements” in the context of this claim encompasses the user choosing the hardware modules and configuration based on characteristics to meet performance requirements.
	This judicial exception is not integrated into a practical application. In particular, the claim does not describe the structure used to perform the method. The “automatically” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function reading from a database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a robotic system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites retrieving, from the performance requirements, at least one target task to be performed by the robotic system; retrieving, from the Inventory, a process definition that matches the target task; and either determining, based on the process definition, a set of Hardware Modules and/or Software Modules that are associated with the process definition and are able to accomplish the target task by performing actions specified by the process definition; or determining, based on the process definition, a set of target subtasks corresponding to the target task, and recursively repeating, for each target subtask, the steps of retrieving a matching process definition and determining associated Hardware Modules and/or Software Modules or determining subtasks.
	The limitation of retrieving, from the performance requirements, at least one target task to be performed by the robotic system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “retrieving, from the performance requirements, at least one target task to be performed by the robotic system” in the context of this claim encompasses the user determining a task for the robotic system to perform from a list of performance requirements.
The limitation of retrieving, from the Inventory, a process definition that matches the target task, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “retrieving, from the Inventory, a process definition that matches the target task” in the context of this claim encompasses the user reading a process definition that matches the target task from an inventory list.
The limitation of determining, based on the process definition, a set of Hardware Modules and/or Software Modules that are associated with the process definition and are able to accomplish the target task by performing actions specified by the process definition, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “determining, based on the process definition, a set of Hardware Modules and/or Software Modules that are associated with the process definition and are able to accomplish the target task by performing actions specified by the process definition” in the context of this claim encompasses the user determining a set of modules that can accomplish the task as required from the performance requirements.
The limitation of determining, based on the process definition, a set of target subtasks corresponding to the target task, and recursively repeating, for each target subtask, the steps of retrieving a matching process definition and determining associated Hardware Modules and/or Software Modules or determining subtasks, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “determining, based on the process definition, a set of target subtasks corresponding to the target task, and recursively repeating, for each target subtask, the steps of retrieving a matching process definition and determining associated Hardware Modules and/or Software Modules or determining subtasks” in the context of this claim encompasses the user determining a set of modules that can accomplish the task as required from the performance requirements by breaking each task in subtasks in a recursive manner.
	This judicial exception is not integrated into a practical application. In particular, the claim does not describe the structure used to perform the method. The “automatically” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function reading from a database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a robotic system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a refined set of Hardware Modules and Software Modules by comparing the compatibility of Hardware Modules with other Hardware Modules, and the compatibility of Hardware Modules with Software Modules, and generating a list of compatible combinations of Hardware Modules and Software Modules.
The limitation of determining a refined set of Hardware Modules and Software Modules by comparing the compatibility of Hardware Modules with other Hardware Modules, and the compatibility of Hardware Modules with Software Modules, and generating a list of compatible combinations of Hardware Modules and Software Modules, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “determining a refined set of Hardware Modules and Software Modules by comparing the compatibility of Hardware Modules with other Hardware Modules, and the compatibility of Hardware Modules with Software Modules, and generating a list of compatible combinations of Hardware Modules and Software Modules” in the context of this claim encompasses the user determining a refined set of hardware and software modules by comparing compatibilities and generating a written list of compatible combinations of hardware and software.
	This judicial exception is not integrated into a practical application. In particular, the claim does not describe the structure used to perform the method. The “automatically” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function reading from a database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a robotic system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a set of compatibilisers, said compatibilisers being Hardware Modules or Software Modules that enable the compatibility of Hardware Modules and/or Software Modules of the refined set that are not directly compatible.
The limitation of determining a set of compatibilisers, said compatibilisers being Hardware Modules or Software Modules that enable the compatibility of Hardware Modules and/or Software Modules of the refined set that are not directly compatible, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “determining a set of compatibilisers, said compatibilisers being Hardware Modules or Software Modules that enable the compatibility of Hardware Modules and/or Software Modules of the refined set that are not directly compatible” in the context of this claim encompasses the user choosing adaptor equipment to enable hardware and software module compatibility.
	This judicial exception is not integrated into a practical application. In particular, the claim does not describe the structure used to perform the method. The “automatically” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function reading from a database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a robotic system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining separate subsets of concrete Hardware Modules, with at least a first subset comprising concrete Hardware Modules that are available at a first geographical location, and at least a second subset comprising concrete Hardware Modules that are available at other geographical locations.
The limitation of determining separate subsets of concrete Hardware Modules, with at least a first subset comprising concrete Hardware Modules that are available at a first geographical location, and at least a second subset comprising concrete Hardware Modules that are available at other geographical locations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “determining separate subsets of concrete Hardware Modules, with at least a first subset comprising concrete Hardware Modules that are available at a first geographical location, and at least a second subset comprising concrete Hardware Modules that are available at other geographical locations” in the context of this claim encompasses the user choosing the geographical locations to place hardware modules.
	This judicial exception is not integrated into a practical application. In particular, the claim does not describe the structure used to perform the method. The “automatically” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function reading from a database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a robotic system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites updating, in the Inventory, a current status of the concrete Hardware Modules of at least the second subset in the Inventory to reflect the fact that the concrete Hardware Modules are installed and operated as part of the robotic system having been designed, and updating historical data collected in the Inventory in accordance with operating data from these concrete Hardware Modules.
The limitation of updating, in the Inventory, a current status of the concrete Hardware Modules of at least the second subset in the Inventory to reflect the fact that the concrete Hardware Modules are installed and operated as part of the robotic system having been designed, and updating historical data collected in the Inventory in accordance with operating data from these concrete Hardware Modules, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “updating, in the Inventory, a current status of the concrete Hardware Modules of at least the second subset in the Inventory to reflect the fact that the concrete Hardware Modules are installed and operated as part of the robotic system having been designed, and updating historical data collected in the Inventory in accordance with operating data from these concrete Hardware Modules” in the context of this claim encompasses the user manually updating an inventory with the module status installation, operating data, and operational status.
	This judicial exception is not integrated into a practical application. In particular, the claim does not describe the structure used to perform the method. The “automatically” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function reading from a database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a robotic system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites one or more of the set of Hardware Modules are predetermined as being of a particular Hardware Module type and/or as being a particular concrete Hardware Module.
The limitation of one or more of the set of Hardware Modules are predetermined as being of a particular Hardware Module type and/or as being a particular concrete Hardware Module, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “one or more of the set of Hardware Modules are predetermined as being of a particular Hardware Module type and/or as being a particular concrete Hardware Module” in the context of this claim encompasses the user predetermining the particular module type.
	This judicial exception is not integrated into a practical application. In particular, the claim does not describe the structure used to perform the method. The “automatically” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function reading from a database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a robotic system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the step of automatically determining, a set of Hardware Modules comprises the steps of retrieving, from the Inventory, historical data that is associated with a Hardware Module Type; determining the set of Hardware Modules according to this historical data.
The limitation of automatically determining, a set of Hardware Modules comprises the steps of retrieving, from the Inventory, historical data that is associated with a Hardware Module Type, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “determining, a set of Hardware Modules comprises the steps of retrieving, from the Inventory, historical data that is associated with a Hardware Module Type” in the context of this claim encompasses the user determining a set of modules base on reading historical data. 
The limitation of determining the set of Hardware Modules according to this historical data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “determining the set of Hardware Modules according to this historical data” in the context of this claim encompasses the user selecting modules according to the historical data.
	This judicial exception is not integrated into a practical application. In particular, the claim does not describe the structure used to perform the method. The “automatically” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function reading from a database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a robotic system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the step of automatically determining, a set of Hardware Modules comprises the steps of retrieving, from the Inventory, historical data that is associated with a concrete Hardware Module; determining the set of Hardware Modules according to this historical data.
The limitation of automatically determining, a set of Hardware Modules comprises the steps of retrieving, from the Inventory, historical data that is associated with a concrete Hardware Module Type, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “determining, a set of Hardware Modules comprises the steps of retrieving, from the Inventory, historical data that is associated with a concrete Hardware Module Type” in the context of this claim encompasses the user determining a set of modules base on reading historical data. 
The limitation of determining the set of Hardware Modules according to this historical data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “determining the set of Hardware Modules according to this historical data” in the context of this claim encompasses the user selecting modules according to the historical data.
	This judicial exception is not integrated into a practical application. In particular, the claim does not describe the structure used to perform the method. The “automatically” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function reading from a database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a robotic system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites retrieving, from the process definition, performance criteria that need to be satisfied by Hardware Modules and/or Software Modules that are associated with the process definition and are able to accomplish the target task, wherein each one of the performance criteria is associated with one of at least two performance classes, a higher performance class and a lower performance class; selecting a set of Hardware Modules and/or Software Modules that satisfy the performance criteria of the higher performance class and the lower performance class;
if this set is empty, performing at least one of the steps of
indicating this to a user, and accepting input from the user to relax performance criteria of the lower performance class;
automatically relaxing one or more performance criteria of the lower performance class until the set is no longer empty.
The limitation of retrieving, from the process definition, performance criteria that need to be satisfied by Hardware Modules and/or Software Modules that are associated with the process definition and are able to accomplish the target task, wherein each one of the performance criteria is associated with one of at least two performance classes, a higher performance class and a lower performance class, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “retrieving, from the process definition, performance criteria that need to be satisfied by Hardware Modules and/or Software Modules that are associated with the process definition and are able to accomplish the target task, wherein each one of the performance criteria is associated with one of at least two performance classes, a higher performance class and a lower performance class” in the context of this claim encompasses the user reading performance criteria to be satisfied by the modules associated with the process and able to accomplish the task where the criteria has two performance classes.
The limitation of selecting a set of Hardware Modules and/or Software Modules that satisfy the performance criteria of the higher performance class and the lower performance class, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “selecting a set of Hardware Modules and/or Software Modules that satisfy the performance criteria of the higher performance class and the lower performance class” in the context of this claim encompasses the user selecting modules that meet the criteria.
The limitation of if this set is empty, performing at least one of the steps of indicating this to a user, and accepting input from the user to relax performance criteria of the lower performance class, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “if this set is empty, performing at least one of the steps of indicating this to a user, and accepting input from the user to relax performance criteria of the lower performance class” in the context of this claim encompasses the user deciding to relax the criteria of a performance class.
The limitation of if this set is empty, performing at least one of the steps of automatically relaxing one or more performance criteria of the lower performance class until the set is no longer empty, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automatically” language, “XXX” in the context of this claim encompasses the user deciding to relax the criteria of a performance class until the set is no longer empty.
	This judicial exception is not integrated into a practical application. In particular, the claim does not describe the structure used to perform the method. The “automatically” steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function reading from a database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a robotic system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “the second subset” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The terms "higher performance class" and “lower performance class” in claim 17 is a relative term which renders the claim indefinite.  The terms "higher performance class" and “lower performance class” are not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey in what is being referenced for a determination of “higher” or “lower”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 18 recites the limitation “the recursive splitting” in line 17.  There is insufficient antecedent basis for this limitation in the claim if the claim interpretation does not include the optional limitation of “is split up by specifying further subtasks that are recursively split up into yet further subtasks and finally into actions” in lines 12-13.
Claims 19 and 20 are rejected based on their dependence to rejected claim 18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-9, 14-15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baltes et al, US Patent Pub US 20120150345 A1 (hereinafter Baltes).

Claim 8
Baltes discloses a method comprising the steps for designing a robotic system (Baltes, Para [0024-25] - - A robot generation/designing and operating system.): providing an Inventory with a plurality of Hardware Module Descriptions  (Baltes, Para [0030], [0041], [0045] - - A robot generator knowledge database/inventory stores information that allows the robot generator module to control the operation of a robotic system comprising mechanical robotic components/”hardware modules” to perform tasks.); providing a set of performance requirements for the robotic system; automatically determining, based on their physical characteristics, a set of Hardware Modules and their physical configuration in the robotic system such that the robotic system satisfies the performance requirements. (Baltes, Para [0039], [0041] - - Automatically determining performance requirements based on the environment in which the robotic device/system will operate, and determining, based on the characteristics of the robotic components/”hardware modules”, which of the robotic components/”hardware modules” will satisfy the performance requirements.)
Claim 9
Baltes discloses all the limitations of the base claims as outlined above.  
Baltes further discloses the step of automatically determining the set of Hardware Modules comprises the further steps of retrieving, from the performance requirements, at least one target task to be performed by the robotic system (Baltes, Para [0039], [0041] - - Automatically determining performance requirements based on the environment in which the robotic device/system will operate, and determining, based on the characteristics of the robotic components/”hardware modules”, which of the robotic components/”hardware modules” will satisfy the performance requirements to perform a specified task/”target task”.); retrieving, from the Inventory, a process definition that matches the target task (Baltes, Para [0039] - - task generator module receives various inputs in order to generate the hardware/module or software/module specifications to meet a task/”target task” specification/”process definition”.); and either determining, based on the process definition, a set of Hardware Modules and/or Software Modules that are associated with the process definition and are able to accomplish the target task by performing actions specified by the process definition (Baltes, Para [0039] - - A task generator module generates the appropriate hardware/module or software/module specifications that are to be used by the robotic device to perform the specified task/”target task” according to the task specification/”process definition”.); or determining, based on the process definition, a set of target subtasks corresponding to the target task, and recursively repeating, for each target subtask, the steps of retrieving a matching process definition and determining associated Hardware Modules and/or Software Modules or determining subtasks. (Baltes, Para [0039], [0058], Fig. 7 refs 202-214 - - A recursive function that begins at step 202, where the method receives as input a list of goals based on the task/”target task” specification/”process definition” that has been provided, and a template that is to be used to specify the requirements associated with each goal, and the task generator module generates the appropriate hardware/module or software/module specifications that are to be used by the robotic device.)

Claim 14
Baltes discloses all the limitations of the base claims as outlined above.  
Baltes further discloses one or more of the set of Hardware Modules are predetermined as being of a particular Hardware Module type and/or as being a particular concrete Hardware Module. (Baltes, Para [0031] - - mechanical components/”hardware modules” may be described in relation to the device/”hardware module” type.)

Claim 15
Baltes discloses all the limitations of the base claims as outlined above.  
Baltes further discloses the step of automatically determining, a set of Hardware Modules comprises the steps of retrieving, from the Inventory, historical data that is associated with a Hardware Module Type; determining the set of Hardware Modules according to this historical data. (Baltes, Para [0048] - - The knowledge database/inventory stores information pertaining to various components/”hardware modules” and design information that it may use to implementing a task that has been specified in the task specification, where the information regarding the components may include specific suitability details past/historical uses, or inferred future uses based on defined suitability and past/historical usage.)

Claim 18
Baltes discloses a method for operating a robotic system (Baltes, Para [0024-25] - - A robot generation/designing and operating system.), wherein the robotic system comprises a given set of concrete Hardware Modules and Software Modules (Baltes, Para [0039] - - A task generator module generates the appropriate hardware/module or software/module specifications that are to be used operate the robot system.), and wherein the location of the Hardware Modules in space is known (Baltes, Para [0062-63] - - Known geographic/”in space” location of the robotic system comprising mechanical robotic components/”hardware modules”.), the method comprising the steps for planning operation of the robotic system by maintaining a computational model of the robotic system (Baltes, Par [0025] - - A simulated/”computational model” robotic system in a virtual environment to provide training/”planning operation”.); inputting a target task, the target task comprising an entry status and an output status of a product that is to be manufactured by the robotic system (Baltes, Para [0039], [0041] - - Automatically determining performance requirements based on the environment in which the robotic device/system will operate, and determining, based on the characteristics of the robotic components/”hardware modules”, which of the robotic components/”hardware modules” will satisfy the performance requirements/”entry status” to perform/output a specified task/”target task”. The robotic components/”hardware modules” are selected based on the requirements/”entry status” that for example, may require stability, so that wheeled components are selected to meet the requirements and the end output product has wheels instead of bipedal humanoid components.); retrieving a process definition that specifies subtasks for accomplishing the task (Baltes, Para [0039] - - task generator module receives various inputs in order to generate the hardware/module or software/module specifications to meet a task/”target task” specification/”process definition”.), wherein each subtask either: specifies actions, an action being associated with required Hardware Modules and/or Software Modules that are able to accomplish the subtask (Baltes, Para [0039] - - A task generator module generates the appropriate hardware/module or software/module specifications that are to be used by the robotic device to perform the specified task/”target task” according to the task specification/”process definition”.); or is split up by specifying further subtasks that are recursively split up into yet further subtasks and finally into actions (Baltes, Para [0025-26], [0039], [0058], Fig. 7 refs 202-214 - - A recursive function that begins at step 202, where the method receives as input a list of goals based on the task/”target task” specification/”process definition” that has been provided, and a template that is to be used to specify the requirements associated with each goal, and the task generator module generates the appropriate hardware/module or software/module specifications that are to be used by the robotic device recursively through the list of goals/subtasks to create a list of actions.); determining concrete Hardware Modules and Software Modules of the robotic system that match the required Hardware Modules and/or Software Modules (Baltes, Para [0039], [0041] - - Automatically determining performance requirements based on the environment in which the robotic device/system will operate, and determining, based on the characteristics of the robotic components/”hardware modules”, which of the robotic components/”hardware modules” will satisfy the performance requirements, and producing/determining the robotic device/system from the physical/concrete robotic components/”hardware modules” and software/modules that match the requirements.); performing the actions with the concrete Hardware Modules and Software Modules, with mutual dependencies of the actions resulting from the recursive splitting up of the task into subtasks and actions. (Baltes, Para [0025-26], [0039], [0058], Fig. 7 refs 202-214 - - A recursive function that begins at step 202, where the method receives as input a list of goals based on the task/”target task” specification/”process definition” that has been provided, and a template that is to be used to specify the requirements associated with each goal, and the task generator module generates the appropriate hardware/module or software/module specifications that are to be used by the robotic device recursively through the list of goals/subtasks to create a list of actions that are performed by the physical/concrete robotic components/”hardware modules” and software/modules that match the requirements.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltes et al, US Patent Pub US 20120150345 A1 (hereinafter Baltes) in view of Naitou et al, US Patent Pub US 20180099413 A1 (hereinafter Naitou) in view of Sjostrand et al, US Patent Pub US 20080228314 A1 (hereinafter Sjostrand).

Claim 1
Baltes teaches a method for supporting designing and operation of a robotic system (Baltes, Para [0024-25] - - A robot generation/designing and operating system.), the method comprising operating a computer-based Inventory configured to operate as a part of or in co-operation with a computer-based system for controlling the operation of a robotic system, the robotic system comprising one or more Hardware Modules to perform a task, the Inventory comprising a plurality of Hardware Module Descriptions (Baltes, Para [0030], [0041], [0045] - - A robot generator knowledge database/”computer based inventory” stores information that allows the robot generator module to control the operation of a robotic system comprising mechanical robotic components/”hardware modules” to perform tasks.), each Hardware Module Description comprising a description of physical characteristics of the Hardware Module (Baltes, Para [0045] - - Weight/”physical characteristic” of the mechanical robotic components/”hardware modules”.); a description of a current status of the Hardware Module (Baltes, Para [0049] - - Receiving updates as to the status of the robotic device/”hardware modules” and its interactions within the specific environment.); historical data describing usage of the Hardware Module (Baltes, Para [0045], [0048] - - Historical information/data regarding past usage of mechanical robotic components/”hardware modules”.); the method comprising the steps of collecting status data representing the current status of the Hardware Module and updating the description of the current status accordingly (Baltes, Para [0049] - - Receiving updates as to the status of the robotic device/”hardware modules” and its interactions within the specific environment.); But Baltes fails to specify a unique identifier of the Hardware Module; collecting operating data representing usage of the Hardware Module and updating the historical data accordingly.
However, Naitou teaches a unique identifier of the Hardware Module (Naitou, Para [0021-23] - - Identifiable information that is unique to each module/”hardware module”.); collecting operating data representing usage of the Hardware Module and updating the historical data accordingly. (Naitou, Para [0043-45] - - Collecting operational status/”operating” data of the usage of each module/”hardware module” and storing/updating the data in a historical database.)
Baltes and Naitou are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic system, as taught by Baltes, and incorporating the identifiable information that is unique to each module and collecting operational status data of the usage of each module and storing the data in a historical database, as taught by Naitou.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a maintenance method to manage information with respect to each module constituting a robot by using the identifiable information that is unique to each module and collecting operational status data of the usage of each module and storing the data in a historical database, as suggested by Naitou (Para [0008]).
But the combination of Baltes and Naitou fails to specify scheduling maintenance actions to be performed on the Hardware Module.
However, Sjostrand teaches scheduling maintenance actions to be performed on the Hardware Module. (Sjostrand, Para [0015-16] - - A dynamic maintenance schedule of maintenance action to be performed on specific parts/”hardware module” of the robot machinery.)
Baltes, Naitou, and Sjostrand are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Baltes and Naitou, and further incorporating the dynamic maintenance schedule of maintenance action to be performed on specific parts of the robot machinery, as taught by Sjostrand.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an automatically generated dynamical customized maintenance schedule for a specific part of the machinery by using the identifiable information that is unique to each module and collecting operational status data of the usage of each module and storing the data in a historical database, as suggested by Sjostrand (Para [0014]).

Claim 2
The combination of Baltes, Naitou, and Sjostrand teaches all the limitations of the base claims as outlined above.  
The combination of Baltes, Naitou, and Sjostrand further teaches the Inventory comprises process definitions, wherein each process definition is associated with a task and specifies one or more actions and/or subtasks that when executed accomplish the task, and for each action, Hardware Modules and/or Software Modules required for executing the action. (Baltes, Para [0024-25], [0049], Fig. 5 ref 100 - - Tasks defined for the robotic system comprising mechanical robotic components/”hardware modules” stored in the knowledge database/inventory.)

Claim 3
The combination of Baltes, Naitou, and Sjostrand teaches all the limitations of the base claims as outlined above.  
	The combination of Baltes, Naitou, and Sjostrand further teaches the Inventory comprises descriptions of robotic assemblies, wherein a robotic assembly is a configuration of manipulator modules and the description of a robotic assembly comprises a description of the configuration. (Baltes, Para [0031] - - The knowledge database/inventory includes descriptions of the mechanical robotic components/”hardware modules” including configurations with actuators and grippers/”manipulator modules”.)

Claim 4
The combination of Baltes, Naitou, and Sjostrand teaches all the limitations of the base claims as outlined above.  
The combination of Baltes, Naitou, and Sjostrand further teaches the description of physical characteristics of the Hardware Module comprises one or more of mechanical, electrical and component parameters including at least one of: weight (Baltes, Para [0045] - - Weight of the mechanical robotic components/”hardware modules”.); type of actuator (Baltes, Para [0031-32], [0045] - - The description may include the various specifications/type associated with an actuator.); type of sensor; resolution of sensor; accuracy of sensor (Baltes, Para [0031-32], [0045] - - The description may include the various specifications/”type, resolution, accuracy” associated with the sensors.); and tolerance ranges for such parameters. (Baltes, Para [0048] - - Suitable/tolerance ranges for components.)

Claim 5
The combination of Baltes, Naitou, and Sjostrand teaches all the limitations of the base claims as outlined above.  
The combination of Baltes, Naitou, and Sjostrand further teaches the geographical location of the Hardware Module. (Baltes, Para [0062-63] - - Known geographic/”in space” location of the robotic system comprising mechanical robotic components/”hardware modules”.)
Naitou further teaches a list of other Hardware Modules that the Hardware Module is configured to communicate or cooperate with. (Naitou, Para [0031-32] - - A list of other modules/”hardware modules” that the module/”hardware module” is configured to communicate and cooperate with.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Baltes and Naitou, and further incorporating the list of other modules that the module is configured to communicate and cooperate with, as taught by Naitou.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data that is used to predict a failure of a module by maintaining the list of other modules that the module is configured to communicate and cooperate with, as suggested by Naitou (Para [0032]).

Claim 6
The combination of Baltes, Naitou, and Sjostrand teaches all the limitations of the base claims as outlined above.  
Naitou further teaches the operating data and the historical data representing usage of the Hardware Module comprise one or more of: total time of operation (Naitou, Para [0031], Table 1 - - Operational status/data displaying the historical total time of operation in hours per month.); a log of maintenance actions. (Naitou, Para [0031], Table 1 - - Operational status/data displaying the maintenance history/log information.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Baltes and Naitou, and further incorporating the storing data regarding the operational status displaying the historical total time of operation in hours per month and maintenance history information, as taught by Naitou.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data that is used to predict a failure of a module by storing data regarding the operational status displaying the historical total time of operation in hours per month and maintenance history information, as suggested by Naitou (Para [0032]).

Claim 7
The combination of Baltes, Naitou, and Sjostrand teaches all the limitations of the base claims as outlined above.  
	The combination of Baltes, Naitou, and Sjostrand further teaches the Hardware Module Description comprises a description of a communication interface of the Hardware Module. (Baltes, Para [0029], [0041] - - Generates a customized user communication interface according to the specifications/”Hardware Module Description” of the robotic device/”hardware module”.)


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltes et al, US Patent Pub US 20120150345 A1 (hereinafter Baltes) as applied to Claims 8-9, 14-15, and 18 above, and in view of Kubota et al, US Patent Pub US 20180065245 A1 (hereinafter Kubota) in view of Storr, US Patent Pub US 20150336270 A1 (hereinafter Storr).

Claim 10
Baltes discloses all the limitations of the base claims as outlined above.
Baltes further teaches determining a refined set of Hardware Modules and Software. (Baltes, Para [0039] - - A task generator module further refines the hardware/module or software/module selections that are to be used by the robotic device to perform the specified task/”target task” by selecting hardware/modules and the appropriate software algorithms/modules to allow the hardware/modules to perform the desired task.)
But Baltes fails to specify comparing the compatibility of Hardware Modules with other Hardware Modules. 
However, Kubota teaches comparing the compatibility of Hardware Modules with other Hardware Modules. (Kubota, Para [0051-52] - - Comparing the physical and communications compatibility between multiple device units/”hardware modules”.)
Baltes and Kubota are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic system, as taught by Baltes, and incorporating the comparing of the physical and communications compatibility between multiple device units, as taught by Kubota.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a higher degree of design freedom by comparing of the physical and communications compatibility between multiple device units, as suggested by Kubota (Para [0052]).
But the combination of Baltes and Kubota fails to specify comparing the compatibility of Hardware Modules with Software Modules, and generating a list of compatible combinations of Hardware Modules and Software Modules.
However, Storr teaches comparing the compatibility of Hardware Modules with Software Modules, and generating a list of compatible combinations of Hardware Modules and Software Modules. (Storr, Para [0194-195] - - Generating a list of compatible combinations of hardware and software that based on diagnostic testing to compare the compatibility of the hardware and software.)
Baltes, Kubota, and Storr are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Baltes and Kubota, and further incorporating generating a list of compatible combinations of hardware and software that based on diagnostic testing to compare the compatibility of the hardware and software, as taught by Storr.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a command to a robotic device if the command is suitable for execution by generating a list of compatible combinations of hardware and software that based on diagnostic testing to compare the compatibility of the hardware and software, as suggested by Storr (Para [0007]).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltes et al, US Patent Pub US 20120150345 A1 (hereinafter Baltes) as applied to Claims 8-9, 14-15, and 18 above, in view of Kubota et al, US Patent Pub US 20180065245 A1 (hereinafter Kubota) in view of Storr, US Patent Pub US 20150336270 A1 (hereinafter Storr) as applied to Claim 10 above, and in view of Bruemmer et al, US Patent Pub US 20080009968 A1 (hereinafter Bruemmer).

Claim 11
The combination of Baltes, Kubota, and Storr teaches all the limitations of the base claims as outlined above.  
But the combination of Baltes, Kubota, and Storr fails to specify determining a set of compatibilisers, said compatibilisers being Hardware Modules or Software Modules that enable the compatibility of Hardware Modules and/or Software Modules of the refined set that are not directly compatible.
However, Bruemmer teaches determining a set of compatibilisers, said compatibilisers being Hardware Modules or Software Modules that enable the compatibility of Hardware Modules and/or Software Modules of the refined set that are not directly compatible. (Bruemmer, Para [0072-82] - - A generic robot architecture/compatibiliser software interpreter/module that enables the compatibility between robot platforms/”hardware modules”.)
Baltes, Kubota, Storr, and Bruemmer are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Baltes, Kubota, and Storr, and further incorporating the generic robot architecture software interpreter that enables the compatibility between robot platforms, as taught by Bruemmer.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an easily portable architecture framework by the generic robot architecture software interpreter that enables the compatibility between robot platforms, as suggested by Bruemmer (Para [0010]).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltes et al, US Patent Pub US 20120150345 A1 (hereinafter Baltes) as applied to Claims 8-9, 14-15, and 18 above, and in view of Inaba, US Patent Pub. US 20180117765 A1 (hereinafter Inaba).

Claim 12
	Baltes discloses all the limitations of the base claims as outlined above.
But Baltes fails to specify determining separate subsets of concrete Hardware Modules, with at least a first subset comprising concrete Hardware Modules that are available at a first geographical location, and at least a second subset comprising concrete Hardware Modules that are available at other geographical locations.
However, Inaba teaches determining separate subsets of concrete Hardware Modules, with at least a first subset comprising concrete Hardware Modules that are available at a first geographical location, and at least a second subset comprising concrete Hardware Modules that are available at other geographical locations. (Inaba, Para [0030-31] - - Determining separate subsets of concrete installation locations of robots/”hardware modules” with a first subset located at a location area/”geographical location” M and a second subset located at a location area/”geographical location” N.) 
Baltes and Inaba are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic system, as taught by Baltes, and incorporating the determining of separate subsets of concrete installation locations of robots with a first subset located at a location area M and a second subset located at a location area N, as taught by Inaba.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide area data to set the appropriate robot configuration data by the determining of separate subsets of concrete installation locations of robots with a first subset located at a location area M and a second subset located at a location area N, as suggested by Inaba (Para [0007]).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltes et al, US Patent Pub US 20120150345 A1 (hereinafter Baltes) as applied to Claims 8-9, 14-15, and 18 above, and in view of Koniges et al, US Patent Pub US 20160299750 A1 (hereinafter Koniges) in view of Naitou et al, US Patent Pub US 20180099413 A1 (hereinafter Naitou).

Claim 13
	Baltes discloses all the limitations of the base claims as outlined above.
But Baltes fails to specify updating, in the Inventory, a current status of the concrete Hardware Modules of at least the second subset in the Inventory to reflect the fact that the concrete Hardware Modules are installed and operated as part of the robotic system having been designed.
However, Koniges teaches updating, in the Inventory, a current status of the concrete Hardware Modules of at least the second subset in the Inventory to reflect the fact that the concrete Hardware Modules are installed and operated as part of the robotic system having been designed. (Koniges, Para [0029], [0033-34] - - Updating an installation log/inventory to reflect the installation and testing/operated of hardware/module in a customized/designed system/”robotic system”.)
Baltes and Koniges are analogous art because they are from the same field of endeavor.  They relate to electronic hardware installation.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above electronic hardware installation, as taught by Baltes, and incorporating the updating of an installation log to reflect the installation and testing of hardware in a customized system, as taught by Koniges.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide verification that a running system is produced by the updating of an installation log to reflect the installation and testing of hardware in a customized system, as suggested by Koniges (Para [0029]).
But the combination of Baltes and Koniges fails to specify updating historical data collected in the Inventory in accordance with operating data from these concrete Hardware Modules.
However, Naitou teaches updating historical data collected in the Inventory in accordance with operating data from these concrete Hardware Modules. (Naitou, Para [0043-45] - - Collecting operational status/”operating” data of the usage of each module/”concrete hardware module” and storing/updating the data in a historical database.)
Baltes, Koniges, and Naitou are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Baltes and Koniges, and further incorporating the collecting of operational status data of the usage of each module and storing the data in a historical database, as taught by Naitou.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a maintenance method to manage information with respect to each module constituting a robot by collecting operational status data of the usage of each module and storing the data in a historical database, as suggested by Naitou (Para [0008]).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltes et al, US Patent Pub US 20120150345 A1 (hereinafter Baltes) as applied to Claims 8-9, 14-15, and 18 above, and in view of Naitou et al, US Patent Pub US 20180099413 A1 (hereinafter Naitou).

Claim 16
	Baltes discloses all the limitations of the base claims as outlined above.
Baltes further teaches the step of automatically determining, a set of Hardware Modules comprises the steps of retrieving, from the Inventory; determining the set of Hardware Modules according to this historical data. (Baltes, Para [0048] - - The knowledge database/inventory stores information pertaining to various components/”hardware modules” and design information that it may use to implementing a task that has been specified in the task specification, where the information regarding the components may include specific suitability details past/historical uses, or inferred future uses based on defined suitability and past/historical usage.)
But Baltes fails to specify historical data that is associated with a concrete Hardware Module.
However, Naitou teaches historical data that is associated with a concrete Hardware Module. (Naitou, Para [0043-45] - - Collecting operational status/”operating” data of the usage of each module/”concrete hardware module” in use and storing/updating the data in a historical database.)
Baltes and Naitou are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic system, as taught by Baltes, and incorporating the identifiable information that is unique to each module and collecting operational status data of the usage of each module in use and storing the data in a historical database, as taught by Naitou.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a maintenance method to manage information with respect to each module constituting a robot by using the identifiable information that is unique to each module and collecting operational status data of the usage of each module in use and storing the data in a historical database, as suggested by Naitou (Para [0008]).


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltes et al, US Patent Pub US 20120150345 A1 (hereinafter Baltes) as applied to Claims 8-9, 14-15, and 18 above, and in view of Eberst, US Patent Pub US 20120215352 A1 (hereinafter Eberst).

Claim 19
Baltes discloses all the limitations of the base claims as outlined above.
Baltes further teaches while performing the actions with the concrete Hardware Modules and Software Modules, determining a current status of products (Baltes, Para [0049] - - Receiving updates as to the status of the robotic device/”concrete hardware modules” and its interactions/”performing the actions” within the specific environment.);
But Baltes fails to specify performing the steps for planning operation of the robotic system, thereby using the current status of products as the entry status.
However, Eberst teaches performing the steps for planning operation of the robotic system, thereby using the current status of products as the entry status. (Eberst, Para [0035-37] - - Using the current progress/status of a product as an input/”entry status” for a planning tool/operation of the robot system to make adjustments to the production process.)
Baltes and Eberst are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic system, as taught by Baltes, and incorporating using the current progress of a product as an input for a planning tool of the robot system to make adjustments to the production process, as taught by Eberst.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide consistent results of the production process by using the current progress of a product as an input for a planning tool of the robot system to make adjustments to the production process, as suggested by Eberst (Para [0005]).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltes et al, US Patent Pub US 20120150345 A1 (hereinafter Baltes) as applied to Claims 8-9, 14-15, and 18 above, and in view of Eberst, US Patent Pub US 20120215352 A1 (hereinafter Eberst), in view of Naitou et al, US Patent Pub US 20180099413 A1 (hereinafter Naitou).

Claim 20
Baltes discloses all the limitations of the base claims as outlined above.
Baltes further teaches while performing the actions with the concrete Hardware Modules and Software Modules, determining a current status of Hardware Modules (Baltes, Para [0049] - - Receiving updates as to the status of the robotic device/”concrete hardware modules” and its interactions/”performing the actions” within the specific environment.);
But Baltes fails to specify performing the steps for planning operation of the robotic system, taking into account the current status of Hardware Modules, flexibly adapting to the evolving production process.
However, Eberst teaches performing the steps for planning operation of the robotic system, taking into account the current status of Hardware Modules, flexibly adapting to the evolving production process. (Eberst, Para [0035-37] - - Using the current progress/status of a product as an input/”entry status” for a planning tool/operation of the robot system to make adjustments/”flexibly adapting” to changes/evolving in the production process.)
Baltes and Eberst are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above robotic system, as taught by Baltes, and incorporating using the current progress of a product as an input for a planning tool of the robot system to make adjustments to the production process, as taught by Eberst.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide consistent results of the production process by using the current progress of a product as an input for a planning tool of the robot system to make adjustments to the production process, as suggested by Eberst (Para [0005]).
But the combination of Baltes and Eberst fails to specify allocating Hardware Modules to actions as production progresses, 
However, Naitou teaches allocating Hardware Modules to actions as production progresses. (, Para [0036-38] - - Collecting operational status/”operating” data of the usage of each module/”hardware module” as production progresses, replacing/allocating modules/”hardware modules” to continue production/actions when an arm module/”hardware module” needs to be replaced and adapting to using the replacement arm module in the production process)
Baltes and Naitou are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Baltes and Eberst, and further incorporating the, as taught by Naitou.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a maintenance method to keep a robot operational by collecting operational status data of the usage of each module as production progresses, replacing modules to continue production when an arm module needs to be replaced and adapting to using the replacement arm module in the production process, as suggested by Naitou (Para [0008]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rollinson et al, US Patent Pub US 20150321348 A1 relates to claims 1, 4, 8, and 18 regarding modular robotic systems, modeling, and sensors.
Johnson, US Patent Pub US 20160031081 A1 relates to claims 1, 4, 8, and 18 regarding modular robot systems, sensors, robot locations, software modules, and identification keys.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119